UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12 IMMTECH PHARMACEUTICALS, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules14a-6(i)(4) and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing: (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: IMMTECH PHARMACEUTICALS, INC. One North End Avenue New York, NY 10282 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held November 29, 2007 To the Stockholders of Immtech Pharmaceuticals, Inc.: The board of directors cordially invites you to attend our annual meeting of stockholders on November 29, 2007, at 2:00p.m. (Eastern) at the Grand Hyatt New York, 109 East 42nd Street, New York, New York 10017 in the Regency Room on the Mezzanine Level, for the following purposes: · Proposal No.1– to elect six directors to serve until the next annual meeting of stockholders and until their successors are elected and qualified or their earlier resignation, removal, disqualification or death; · Proposal No.2– to approve the Immtech Pharmaceuticals, Inc. 2007 Stock Incentive Plan; · Proposal No.3– to ratify the audit committee’s selection of Deloitte& Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending March31, 2008; and · to transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on October 16, 2007 will be entitled to notice of the annual meeting and to vote on any matters which come before the meeting or any adjournment or postponement thereof.If you wish to attend the meeting in person, please bring with you the admission ticket attached to the proxy card or other proof of your share ownership as of the record date (examples of acceptable evidence of share ownership are described in the attached proxy statement).Whether or not you plan to attend the annual meeting, your shares should be represented.To insure that your vote is counted, you are urged to vote by proxy via mail, telephone or the Internet as described on the enclosed proxy card.Proxies or voting cards delivered to you by or for brokers or fiduciaries should be returned as requested by them.Prompt return of proxies will save the expense involved in further communication.Voting by mail, telephone or Internet will not limit your right to vote in person or to attend the annual meeting, but will insure your representation if you cannot attend.Your proxy is revocable at any time prior to its use. By order of the Board of Directors, /s/ Gary C. Parks Gary C. Parks Secretary, Immtech Pharmaceuticals, Inc. October, 2007 New York, NY IMMTECH PHARMACEUTICALS, INC. PROXY STATEMENT FOR THE ANNUAL MEETING OF THE STOCKHOLDERS TO BE HELD November 29, 2007 The board of directors of Immtech Pharmaceuticals, Inc., a Delaware corporation (“Immtech,” “we,” “us,” “our” or the “Company”), hereby solicits your proxy for use at the 2007 annual meeting of stockholders to be held on November 29, 2007, at 2:00p.m. (Eastern) at the Grand Hyatt New York, 109 East 42nd Street, New York, New York 10017 in the Regency Room on the Mezzanine Level, and at any adjournment or postponement thereof, for the purposes set forth in the accompanying notice of annual meeting of stockholders.This proxy statement, notice and proxy card are first being mailed to stockholders of record as of October 16, 2007 on or about October, 2007. If you complete your proxy by mail, telephone or Internet, you appoint Eric L. Sorkin and Gary C. Parks as your proxies at the annual meeting.Your proxies will vote your shares as you instruct.If you sign and return your proxy, but fail to instruct how to vote your shares, Mr. Sorkin or Mr. Parks will vote your shares in favor of the slate of directors nominated by the board and “for” the proposals set forth on the proxy card.This way your shares will be voted whether or not you attend.We recommend that you vote by proxy in advance of the annual meeting even if you plan to attend just in case your plans change and you are unable to attend. The board does not know of any matters to be presented at the annual meeting other than those listed on the notice and described in this proxy statement.If a matter comes up for vote that is not covered by your proxy, your proxies will vote your shares in accordance with their judgment if you have competed your proxy card and authorized them to do so. The board encourages you to attend the annual meeting in person.No matter what method you use to vote, if you decide to change your vote, you may revoke your proxy any time before your vote is cast at the annual meeting by (i)giving written notice of revocation to the Secretary of Immtech, (ii)submitting a signed proxy bearing a date later than the date of the prior proxy or (iii)attending the annual meeting and voting in person.Attendance at the annual meeting will not, in itself, constitute revocation of your proxy. Our principal executive offices are located at One North End Avenue, New York, NY 10282, and our telephone number is (212) 791-2911 or toll free (877) 898-8038. 1 PURPOSE OF THE MEETING At our annual meeting, stockholders will be asked to consider and vote upon the following matters: · Proposal No.1– to elect six directors to serve until the next annual meeting of stockholders and until their successors are elected and qualified or their earlier resignation, removal, disqualification or death; · Proposal No.2– to approve the Immtech Pharmaceuticals, Inc. 2007 Stock Incentive Plan (the “2007 Plan”); · Proposal No.3– to ratify the audit committee’s selection of Deloitte& Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending March31, 2008; and · to transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. INFORMATION ABOUT THE ANNUAL MEETING Who is entitled to vote? The record date for the meeting is October 16, 2007.Only stockholders of record at the close of business on that date are entitled to vote at the meeting.For more information, see the description of shares eligible to vote under the heading “Voting Rights of Common and Preferred Stockholders” below. Am I entitled to vote if my shares are held in “street name”? Yes, if a bank or brokerage firm holds your shares in street name for you, you are considered the “beneficial owner” of the shares.If your shares are held in street name, these proxy materials are being forwarded to you by your bank or brokerage firm (the “record holder”), along with a voting instruction card.As the beneficial owner, you have the right to direct the record holder how to vote your shares, and the record holder is required to vote your shares in accordance with your instructions. What if I do not give my bank or brokerage firm voting instructions for my shares held in “street name”? If you do not give instructions to your bank or brokerage firm, it will nevertheless be entitled to vote your shares in its discretion on “routine matters.”For purposes of this annual meeting, the Company has determined that the election of directors (Proposal 1), and the ratification of the appointment of the independent auditors (Proposal3) are routine matters.However, absent your instructions, the record holder will not be permitted to vote your shares on non-routine matters, which are referred to as “broker non-votes,” including the proposal to approve the 2007 Plan (Proposal2) and any other non-routine matter properly brought before the meeting.Broker non-votes (shares held by brokers that do not have discretionary authority to 2 vote on the matter and have not received voting instructions from their clients) are not counted or deemed to be present or represented for the purpose of determining whether stockholders have approved that proposal. May I attend the annual meeting if I hold my shares in “street name”? As the beneficial owner of shares, you are invited to attend the annual meeting.If you are not a record holder, however, you may not attend the meeting or vote your shares in person at the meeting unless you obtain a proxy, executed in your favor, from the record holder of your shares.See “Who can attend the meeting?” below. How many shares must be present to hold the meeting? A quorum must be present at the meeting for any business to be conducted.The presence at the meeting, in person or by proxy, of the holders of a majority of our outstanding shares (including the number of shares represented by our outstanding preferred stock on an as-if converted basis) as of the record date, will constitute a quorum.Proxies received but marked as abstentions or treated as broker non-votes will be included in the calculation of the number of shares considered to be present at the meeting for quorum purposes. What if a quorum is not present at the meeting? If a quorum is not present or represented at the meeting, the holders of a majority of the shares entitled to vote at the meeting who are present in person or represented by proxy or the chairman of the meeting may adjourn the meeting until a quorum is present or represented.The time and place of the adjourned meeting will be announced at the time the adjournment is taken, and no other notice may be given. How do I vote if I am a registered stockholder? 1.You may vote by mail.If you are a registered stockholder (that is, if you hold your stock directly and not in street name), you may vote by mail by completing, signing and dating the accompanying proxy card and returning it in the enclosed postage prepaid envelope.Your proxy will then be voted at the annual meeting in accordance with your instructions. 2.You may vote by telephone or on the Internet.If you are a registered stockholder, you may vote by telephone or on the Internet by following the instructions included on the proxy card.Stockholders with shares registered directly with Computershare Investor Services, LLC, Immtech’s transfer agent, may vote (i)on the Internet at the following web address: http://www.investorevote.com or (ii)by telephone by dialing 800-652-VOTE (8683) (toll free from the United States and Canada).If you vote by telephone or on the Internet, you do not have to mail in your proxy card.If you wish to attend the meeting in person, however, you will need to bring the admission ticket attached to the proxy card with you.Internet and telephone voting are available 24 hours a day.Votes submitted through the Internet or by telephone must be received by 1:00 a.m. (Central Time) on November 29, 2007. NOTE:If you vote on the Internet, you may elect to have next year’s proxy statement and annual report to stockholders delivered to you via the Internet.We strongly encourage you 3 to enroll in Internet delivery.It is a cost-effective way for us to send you proxy materials and annual reports. 3.You may vote in person at the meeting.If you are a registered stockholder and attend the meeting (please remember to bring your admission ticket or other acceptable evidence of stock ownership as of the record date), you may deliver your completed proxy card in person. How do I vote if I hold my shares in “street name”? If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received a voting card and voting instructions with these proxy materials from that organization rather than from Immtech.Your bank or broker may permit you to vote your shares electronically by telephone or on the Internet.A large number of banks and brokerage firms participate in programs that offer telephone and Internet voting options.If your shares are held in an account at a bank or brokerage firm that participates in such a program, you may vote those shares electronically by telephone or on the Internet by following the instructions set forth on the voting form provided to you by your bank or brokerage firm. These Internet and telephone voting procedures, which comply with Delaware law, are designed to authenticate stockholders’ identities, allow stockholders to vote their shares and confirm that stockholders’ votes have been recorded properly.Stockholders voting via either telephone or the Internet should understand that there may be costs associated with electronic access, such as usage charges from Internet access providers and telephone companies that must be borne by the stockholder using such services.Also, please be aware that Immtech is not involved in the operation of these voting procedures and cannot take responsibility for any access, Internet or telephone service interruptions that may occur or any inaccuracies, erroneous or incomplete information that may appear. Who can attend the meeting? Only stockholders eligible to vote or their authorized representatives will be admitted to the meeting.If you plan to attend the meeting, detach and bring with you the stub portion of your proxy card, which is marked “Admission Ticket.”You must also bring a valid government-issued photo identification, such as a driver’s license or a passport. If your shares are held in street name and you wish to attend the meeting and/or vote in person, you must bring your broker or bank voter instruction card and a proxy, executed in your favor, from the record holder of your shares.In addition, you must bring a valid government-issued photo identification, such as a driver’s license or a passport. Security measures will be in place at the meeting and briefcases, handbags and packages are subject to inspection.No cameras or recording devices of any kind, or signs, placards, banners or similar materials, may be brought into the meeting.Anyone who refuses to comply with these requirements will not be admitted or, if admitted, will be required to leave. 4 Can I change my vote after I submit my proxy? Yes, you may revoke your proxy and change your vote any time before your vote is cast at the meeting: · by submitting another properly completed proxy card with a later date; · by voting by telephone or on the Internet (your latest telephone or Internet vote is counted); or · if you are a registered stockholder, by giving written notice of such revocation to the Secretary of Immtech prior to or at the meeting.If notice is to be given prior to the meeting, please send it to: Immtech Pharmaceuticals, Inc., 150Fairway Drive, Suite150, Vernon Hills, Illinois 60061, Attention: Mr. Gary C. Parks. Your attendance at the meeting itself will not revoke your proxy unless you give written notice of revocation to the Secretary before your proxy is voted or you vote in person at the meeting. Who will count the votes? Our transfer agent, Computershare Investor Services, LLC, will tabulate and certify the votes.A representative of the transfer agent will serve as the inspector of election. How does the board of directors recommend that I vote on the proposals? The board recommends that you vote “FOR” each proposal in this proxy statement. What if I do not specify how my shares are to be voted? If you submit a proxy but do not indicate any voting instructions, your shares will be voted: · FOR the election of the six nominees to the board of directors; · FOR the 2007 Plan; and · FOR the ratification of the appointment of Deloitte & Touche LLP as Immtech’s independent registered public accounting firm for the fiscal year ending March31, 2008. Will any other business be conducted at the meeting? We are not aware of any other business that will be presented at the meeting.If any other matter properly comes before the stockholders for a vote at the meeting, however, your proxy (one of the individuals named on your proxy card) will vote your shares in accordance with his best judgment if you so authorize. 5 How many votes are required to elect the director nominees (Proposal 1)? The affirmative vote of a plurality of the shares present in person or represented by proxy at the meeting and entitled to vote is required to elect the six nominees as directors.This means that the six nominees will be elected if they receive more affirmative votes than any other person.If you vote “Withheld” with respect to one or more nominees, your shares will not be voted with respect to the person or persons indicated, although they will be counted for purposes of determining whether there is a quorum. What happens if a nominee is unable to stand for election? If a nominee is unable to stand for election, the board of directors may either reduce the number of directors to be elected or select a substitute nominee.If a substitute nominee is selected, the proxy holder will vote your shares for the substitute nominee, unless you have withheld authority. How many votes are required to approve the 2007 Plan (Proposal2)? Proposal 2 requires the affirmative vote of a majorityof the shares present in person or represented by proxy at the meeting and entitled to vote to approve the 2007 Plan. How many votes are required to approve the ratification of the appointment of Deloitte & Touche LLP as Immtech’s independent registered public accounting firm (Proposal3)? Proposal 3 requires the affirmative vote of a majority of the shares present in person or represented by proxy at the meeting and entitled to vote to approve the ratification of the appointment of Deloitte & Touche LLP as Immtech’s independent registered public accounting firm. How will abstentions and broker non-votes be treated? Shares voting “abstain” have no effect on the election of directors.For the proposals to approve the 2007 Plan (Proposal2) and ratify the independent registered public accounting firm (Proposal3) abstentions are treated as shares present or represented and voting, so abstaining has the same effect as a negative vote.Broker non-votes will be treated as shares present for quorum purposes, but not entitled to vote. VOTING RIGHTS OF COMMON AND PREFERRED STOCKHOLDERS The board has fixed the close of business on October 16, 2007 as the record date for determination of stockholders entitled to notice of and to vote at the annual meeting.Holders of record of our common stock, $0.01 par value (“common stock”), series A convertible preferred stock, $0.01 par value (“series A stock”), series B convertible preferred stock, $0.01 par value (“series B stock”), series C convertible preferred stock, $0.01 par value (“series C stock”), series D convertible preferred stock, $0.01 par value (“series D stock”), and series E convertible preferred stock, $0.01 par value (“series E stock”), at the close of business on the record date will 6 be entitled to vote together as a single class on all matters that come before the meeting.At the close of business on the record date, there were issued and outstanding: · shares of common stock (representingvotes); · shares of series A stock (representingvotes); · shares of series B stock (representingvotes); · shares of series C stock (representingvotes); · shares of series D stock (representingvotes); and · shares of series E stock (representingvotes). As of the record date, each share of series A stock was convertible into 5.6561 shares of common stock, each share of series B stock was convertible into 6.25 shares of common stock, each share of series C stock was convertible into 5.6561 shares of common stock and each share of series D stock was convertible into 2.7778 shares of common stock, and each share of series E stock was convertible into 3.5511 shares of common stock.Each share of common stock is entitled to one vote, each share of series A stock, series B stock, series C stock, series D stock, and series E stock is entitled to the number of votes equal to the number of shares of common stock into which such stock is convertible on the record date. A total ofvotes representing common stock, series A stock, series B stock, series C stock, series D stock, and series E stock are entitled to vote at the annual meeting. The presence, in person or represented by proxy, of the holders of a majority of the outstanding shares of common stock, series A stock, series B stock, series C stock, series D stock, and series E stock entitled to vote, voting as a single class, represented in person or by proxy, constitutes a quorum for the transaction of business at the annual meeting. 7 PROPOSAL 1 ELECTION OF DIRECTORS Information about the Nominees Your vote is requested in favor of six directors to serve until the next annual meeting of stockholders and until their successors are elected and qualified or their earlier resignation, removal, disqualification or death.The board, pursuant to the recommendation of the Company’s nominating committee, has selected the six persons listed below as nominees.Each of the nominees is currently a director of Immtech.The table below sets forth the names and principal occupation of each of the nominees.A summary of the background and experience of each of these individuals is set forth after the table. Name Eric L. Sorkin Age 47 Current Occupation Chairman, President and Chief Executive Officer of Immtech Cecilia Chan 44 Executive Director of Immtech David M. Fleet 62 Pharmaceutical Consultant Judy Lau 45 Investment Advisory Firm Levi H.K. Lee, MD 65 Medical Doctor Donald F. Sinex 57 Partner, Private Equity Firm Eric L. Sorkin.In 2000, Mr. Sorkin became a director of the Company.In 2005, he was appointed Chairman of the Board, in January 2006, Chief Executive Officer and in May 2006, President of the Company.Mr. Sorkin began his career on Wall Street in 1982 at Dean Witter, which is now a subsidiary of Morgan Stanley.From an entry-level position, he was promoted to Managing Director within six years.Mr. Sorkin was among the core group of professionalswho developed one of the firm’s investment portfolios toover $3billion in assets.At Dean Witter, Mr. Sorkin’s transaction counterparties included Aetna, International Paper, Continental Insurance, Barclays Banks, Chase Manhattan, Harvard University, Southern Bell, Cigna, the State of Wisconsin, AIG, Modern Woodman of America, Zurich American Life, and San Francisco City and County. Mr. Sorkin was responsible for investment selection, negotiations, transaction and financial structuring, debt placement, and asset management.Mr. Sorkin was a Vice President, Owner, and/or Director of over 20 public investment partnerships with investment funds totaling over $1billion.In 1994, Mr. Sorkin created his own investment firm and began making private equity investments in the United States and in the People’s Republic of China. Mr. Sorkin graduated from Yale University with a B.A. in Economics. Cecilia Chan.Ms. Chan has served as a member of the board of directors since November 16, 2001.She joined Immtech as Vice President in July, 1999 and was appointed to her current post, Executive Director, in March, 2006.She has 22 years of experience in making investments and in business development.She began working on Immtech’s growth strategy in 8 1998, spearheading Immtech’s initial public offering in April 1999.Ms.Chan is responsible for strategic development, fund raising and directing our uses of capital resources.Prior to joining Immtech, Ms. Chan was a Vice President at Dean Witter, which is now a subsidiary of Morgan Stanley, until 1993 and thereafter concentrated her efforts as a private equity investor.During her eight years at Dean Witter, Ms. Chan, along with Mr. Sorkin, completed over $500million in investments and was Vice President of public partnerships having assets in excess of $800million.Since 1993, Ms. Chan has developed and funded investments in the United States and the People’s Republic of China.She graduated from New York University in 1985 with a Bachelor of Science degree in International Business. David M. Fleet.Mr. Fleet has served as a director since August 24, 2007.Since 2002, Mr. Fleet has served as Principal in David Fleet Pharmaceutical Industry Consultancy Services.From 1997 to 2002, Mr. Fleet was Senior Vice President of Global Business Development for Innovex Ltd. – Quintiles Transnational.Mr. Fleet was a founding shareholder of Innovex Ltd in 1988 until Innovex’s acquisition by Quintiles Transnational in 1996. During that time he served as Managing Director at Novex Pharma Ltd from 1988 to 1993, and from 1993 to 1996 he was responsible for global business development and establishment of principal subsidiaries in Germany, the United States, and Japan. From 1978 to 1988, Mr. Fleet worked at Schering-Plough where he was responsible for various operations. From 1985 to 1988 he was Area Director for Middle East and Africa responsible for development and growth of ethical and OTC products business. Previously he was manager of Schering-Plough’s third-largest pharmaceutical plant in Europe with responsibility for manufacturing operations for a full range of pharmaceutical products.From 1975 to 1978, Mr. Fleet worked at Major & Co. Manufacturing based in Ghana/Nigeria as general manager for ethical pharmaceuticals.From 1967 to 1975, he worked at Ward Blenkinsop & Co. Ltd., a division of Boehringer Ingelheim. Judy Lau.Ms. Lau has served as a director since October 31, 2003. Since July 2002, Ms. Lau has served as the Chairperson of Convergent Business Group, a Hong Kong-based investment advisory firm with investments focused in high technology, life sciences, healthcare and environmental engineering projects in the greater China region. From May 2001 to July 2002, Ms. Lau served as General Manager of China Overseas Venture Capital Co. Ltd., a venture capital firm. From October 2000 to April 2001, Ms. Lau served as Chief Executive Officer of the Good Fellow Group, a Chinese investment firm; and from March 1999 to September 2000, Ms. Lau was the Managing Director of America Online HK, an internet service provider and Hong Kong affiliate of Time Warner, Inc. From April 1998 to February 1999, Ms. Lau worked as a consultant to Pacific Century Group.Ms. Lau has served in the position of Director of Immtech Hong Kong Ltd. since June 2003. In 2000, Ms. Lau was named one of the thirty-six most influential businesswomen of Hong Kong by Capital Magazine.Ms. Lau is also a Fellow of the Hong Kong Association for the Advancement of Science and Technology. Levi H. K. Lee, M.D.Dr.Lee has served as a director since October31, 2003.Dr.Lee has been in private medical practice, specializing in pediatrics, since 1971.His practice is located in Hong Kong.Dr.Lee received a B.A. in Biochemistry from the University of California, Berkeley, in 1962, and received his M.D. from the University of California, San Francisco, in 1966.Dr.Lee has served in the position of director of Immtech Hong Kong Ltd. since June 2003.He was appointed a Diplomat of the American Board of Pediatrics in 1971. 9 Donald F. Sinex.Mr. Sinex has served as a director since October 16, 2006.Since 1997, Mr. Sinex has been a Partner with Devonwood Investors, LLC, a private equity firm specializing in real estate and general corporate investments.Prior to founding Devonwood Investors in 1997, Mr. Sinex was Executive Vice President and Managing Director of JMB Realty Corporation, one of the largest commercial real estate companies in the United States.While at JMB Realty Corporation, Mr. Sinex managed acquisitions and investments in New York City, Washington, and Boston, and completed acquisitions of over $6.5billion of assets during his tenure.In addition to having received an MBA from the Harvard Business School, Mr. Sinex received his BA (with honors) from the University of Delaware and a JD degree (with highest honors) from the University of Miami School of Law, where he also served as an editor and member of the law review. Each of the above nominees has indicated a willingness to serve.Should any nominee become unavailable prior to the annual meeting, your proxy will vote your shares for the person or persons recommended by the board to the extent you authorize.If you sign and return your proxy (whether by mail, telephone or Internet) your shares will be voted for the director slate nominated by the board except to the extent that you withhold authority for any nominee(s).The affirmative vote of a plurality of the shares present in person or represented by proxy at the meeting and entitled to vote is required to elect the six nominees as directors. THE BOARD UNANIMOUSLY RECOMMENDS THAT YOU VOTE IN FAVOR OF THE ABOVE NOMINEES FOR THE BOARD OF DIRECTORS. Meetings and Committees of the Board of Directors During the fiscal year ended March31, 2007 (“Fiscal Year 2007”), the board of directors held a total of four board meetings and took action by unanimous written consent on six occasions.All of our directors have agreed to serve until the next annual meeting of stockholders and until their successors have been duly elected and qualified or their earlier resignation, removal, disqualification or death.There are no arrangements between any director or executive officer and any other person pursuant to which the director or officer is to be selected as such.There is no family relationship between the directors, executive officers or persons nominated or appointed by the board to become directors or executive officers.Directors Fleet, Lau, Lee, and Sinex are “independent” in accordance with the rules of the American Stock Exchange. Each director attended at least 75% of (a)the total number of meetings of the board of directors and (b)the total number of meetings of all committees of the board of directors on which he or she served for Fiscal Year 2007.Immtech’s policy is to encourage board members to attend its annual meeting of stockholders.Two of our directors attended the previous annual meeting. The board of directors has an Audit Committee, a Compensation Committee and a Nominating Committee.The function, composition, and number of meetings of each of these committees are described below. 10 Audit Committee The audit committee (a)has sole authority to appoint, replace and compensate our independent registered public accounting firm and is directly responsible for oversight of its work; (b)approves all audit fees and terms, as well as any permitted non-audit services; (c)meets and discusses directly with our independent registered public accounting firm its audit work and related matters and (d)oversees and performs such investigations with respect to our internal and external auditing procedures and affairs as the audit committee deems necessary or advisable and as may be required by applicable law.Our audit committee’s charter can be found in the “Corporate Governance” section of our website at www.immtechpharma.com. The members of the audit committee are Mr. Sinex (Chairman), Dr. Lee and Ms. Lau. Each member of the audit committee is “independent” in accordance with the current listing standards of the American Stock Exchange, and Mr. Sinex qualifies as an “audit committee financial expert” as defined under the rules of the SEC.The audit committee took action four times, by meeting or by written unanimous consent, during Fiscal Year 2007. Compensation Committee The compensation committee (a)annually reviews and determines salaries, bonuses and other forms of compensation paid to our executive officers and management; (b)selects recipients of awards of incentive stock options and non-qualified stock options and establishes the number of shares and other terms applicable to such awards; and (c)construes the provisions of and generally administers the Third Amended and Restated Immtech Pharmaceuticals, Inc. 2000 Stock Incentive Plan. The members of the compensation committee are Ms. Lau (Chairman), Dr. Lee and Mr. Sinex.Each member of the compensation committee is “independent” in accordance with the current listing standards of the American Stock Exchange.Our compensation committee’s charter can be found in the “Corporate Governance” section of our website at www.immtechpharma.com.The compensation committee took action three times, by meeting or by unanimous written consent, during Fiscal Year 2007. Nominating Committee The nominating committee has authority to review the qualifications of, interview and nominate candidates for election to the board of directors.The nominating committee took action one time during Fiscal Year 2007.Our nominating committee’s charter can be found in the “Corporate Governance” section of our website at www.immtechpharma.com.The members of the nominating committee are Dr. Lee (Chairman), Ms. Lau and Mr. Sinex.Each member of the nominating committee is “independent” in accordance with the current listing standards of the American Stock Exchange. The primary functions of the nominating committee are to: · recruit, review and nominate candidates for election to the board of directors; 11 · monitor and make recommendations regarding committee functions, contributions and composition; · develop the criteria and qualifications for membership on the board of directors; and · administer any director compensation plan. The nominating committee works with the board to develop the credentials and characteristics required of board and committee nominees in light of current board and committee composition, our business, operations, applicable legal and listing requirements, and other factors they consider relevant. The nominating committee may identify other candidates, if necessary, through recommendations from our directors, management, employees, the stockholder nomination process, or outside consultants. The nominating committee will review candidates in the same manner regardless of the source of the recommendation. The nominating committee will consider recommendations for director candidates submitted in good faith by stockholders.A stockholder recommending an individual for consideration by the nominating committee must provide (i)evidence in accordance with Rule14a-8 of the Exchange Act of compliance with the stockholder eligibility requirements, (ii)the written consent of the candidate(s) for nomination as a director, (iii)a resume or other written statement of the qualifications of the candidate(s) and (iv)all information regarding the candidate(s) that would be required to be disclosed in a proxy statement filed with the SEC if the candidate(s) were nominated for election to the board, including, without limitation, name, age, business and residence address and principal occupation or employment during the past five years.Stockholders should send the required information to the Company at 150 Fairway Drive, Suite 150, Vernon Hills, Illinois 60061, Attention:Mr. Gary C. Parks. For board membership, the nominating committee takes into consideration applicable laws and regulations (including those of the American Stock Exchange), diversity, age, skills, experience, integrity, ability to make independent analytical inquires, understanding of Immtech’s business and business environment, willingness to devote adequate time and effort to board responsibilities and other relevant factors, including experience in the pharmaceutical industry. Related Party Transactions The audit committee is required to review and approve all related party transactions including those transaction that are required to be disclosed under Item 404 of Regulation S-K promulgated by the SEC.If such transaction relates to compensation, it must be approved by the compensation committee as well.All related party transactions must also be approved by the disinterested members of the board. Communications with the Board of Directors The board has provided a procedure for stockholders or other persons to send written communications to the board, a board committee or any of the directors, including complaints to the audit committee regarding accounting, internal accounting controls, or auditing matters. 12 Stockholders may send written communications to the board, the appropriate committee or any of the directors by certified mail only, c/o Audit Committee Chairman, Immtech Pharmaceuticals, Inc., One North End Avenue, New York, NY 10282. All such written communications will be compiled by the Chairman of the audit committee and submitted to the board, a committee of the board or the individual directors, as appropriate, within a reasonable period of time.These communications will be retained with Immtech’s corporate records. Information about Executive Officers and Key Employees The table below sets forth the names and ages of our executive officers and key employees, as well as the positions and offices held by such persons.A summary of the background and experience of each of these individuals is set forth after the table. For biographical information for Eric L. Sorkin and Cecilia Chan, please see “—Information about the Nominees” above. Name Eric L. Sorkin Age 47 Position with Immtech Chairman, President and Chief ExecutiveOfficer Cecilia Chan 44 Executive Director and Board Member Gary C. Parks 57 Treasurer, Secretary and Chief Financial Officer Carol Ann Olson 55 Senior Vice President and Chief Medical Officer Gary C. Parks.Mr. Parks joined Immtech in January 1994, having previously served at Smallbone, Inc., from 1989 until 1993, where he was Vice President, Finance.Mr. Parks was a Division Controller with International Paper from 1986 to 1989.Prior to that, he was Vice President, Finance, of SerckBaker, Inc., a subsidiary of BTR plc, from 1982 to 1986 and a board member of SerckBaker de Venezuela.Mr. Parks holds a B.A. from Principia College and an M.B.A. from the University of Michigan. Carol Ann Olson, MD, Ph.D.Dr. Olson is responsible for the management of the clinical trial programs and medical affairs of the Company, including the development of integrated clinical plans and management of medical related issues with worldwide regulators.Prior to joining Immtech in October 2004, Dr. Olson worked at Abbott Laboratories, Pharmaceutical Division from 1994 to September 2004 in various capacities, most recently as Global Project Head and Global Medical Director for Anti-Infective Development. In this function, she had line management responsibility for strategic planning, execution of clinical development plans, manufacturing and commercialization, product safety, scientific communications and regulatory affairs for outpatient respiratory antibiotics, including Clarithromycin and Cefdinir.As part of her responsibilities at Abbott, Dr. Olson managed the filing of Investigative New Drug (IND) applications and New Drug Applications (NDA) with the United States Food and Drug Administration (FDA).Prior to this position, Dr. Olson was Global Franchise Medical Director responsible for the Anti-Infective Franchise Program at Abbott from 2000 – 2002.In 2001, she participated on a team responsible for Medical Affairs Acquisition &
